 Case 18-17811       Doc 188     Filed 05/04/21 Entered 05/04/21 08:59:32          Desc Main
                                 Document      Page 1 of 12



                    IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

In re:                                          )   Chapter 7
                                                )
THOMAS O’NEILL,                                 )   Case No. 18-17811
                                                )
                       Debtor.                  )   Hon. A. Benjamin Goldgar
                                                )
                                                )   Hearing: June 7, 2021 at 9:30 a.m.

                                   NOTICE OF MOTION

TO:      SEE ATTACHED SERVICE LIST

         PLEASE TAKE NOTICE that on Monday, June 7, 2021, at 9:30 a.m. or as soon

thereafter as counsel may be heard, we shall appear before the Honorable A. Benjamin Goldgar

or before any other judge who may be sitting in his place, and present the attached Motion to

Approve Sale of Rolex, a copy of which is attached.

         This motion will be presented and heard electronically using Zoom for

Government. No personal appearance in court is necessary or permitted. To appear and be

heard on the motion, you must do the following:

         To appear by video, use this link: https://www.zoomgov.com/. Then enter the meeting

ID and password.

         To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-

7666. Then enter the meeting ID and password.

         Meeting ID and password. The meeting ID for this hearing is 161 500 0972 and the

passcode is 726993. The meeting ID and passcode can also be found on the judge’s page on the

court’s web site.
 Case 18-17811       Doc 188     Filed 05/04/21 Entered 05/04/21 08:59:32           Desc Main
                                 Document      Page 2 of 12



       If you object to this motion and want it called on the presentment date above, you must

file a Notice of Objection no later than two (2) business days before that date. If a Notice of

Objection is timely filed, the motion will be called on the presentment date. If no Notice of

Objection is timely filed, the court may grant the motion in advance without a hearing.


Dated: May 4, 2021                           CATHERINE STEEGE, not individually but as
                                             Chapter 7 trustee for the bankruptcy estate of each
                                             of the above-captioned debtor.


                                                       /s/Catherine Steege                _
                                                      One of Her Attorneys



Catherine Steege (6183529)
JENNER & BLOCK LLP
353 N. Clark Street
Chicago, Illinois 60654-3456
(312) 222-9350
(312) 527-0484

Counsel for the Chapter 7 Trustee
 Case 18-17811        Doc 188     Filed 05/04/21 Entered 05/04/21 08:59:32              Desc Main
                                  Document      Page 3 of 12



                                 CERTIFICATE OF SERVICE

        I, Catherine Steege, an attorney, hereby certify that on May 4, 2021, copies of the Motion

to Approve Sale of Rolex were served by Court’s ECF system on all counsel of record and by

first-class mail on the U.S. Trustee, the debtor, and creditors, as identified in the attached Service

List.



                                                          /s/Catherine Steege               _
                                                            Catherine Steege


Catherine Steege (6183529)
JENNER & BLOCK LLP
353 N. Clark Street
Chicago, Illinois 60654-3456
(312) 222-9350
(312) 527-0484

Counsel for the Chapter 7 Trustee



                                           Service List
                                       (Case No. 14-08893)

VIA ECF Notification:

       Firas M. Abunada fmabunada@jprlaw.net
       Peter C Bastianen ND-Four@il.cslegal.com
       John S Biallas jsb70@comcast.net
       Elizabeth R Brusa elizabeth.brusa@usdoj.gov
       Abraham Brustein abrustein@dimonteandlizak.com, jjarke@dimontelaw.com
       Michael K Desmond mdesmond@fslegal.com
       Timothy M Kelly tkelly@scannelllaw.com
       Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
       David P Lloyd courtdocs@davidlloydlaw.com
       Thomas M Lombardo tlombardo@dimontelaw.com,
        MRUSSELL@DIMONTELAW.COM;kgezunterman@dimontelaw.com
       Jacqueline Opyd jdo@jtlawllc.com, lld@jtlawllc.com
       Michael J Palumbo michael@gplawllc.com, anthony@gplawllc.com
       Thomas J Scannell tomscannell@scannelllaw.com
 Case 18-17811         Doc 188    Filed 05/04/21 Entered 05/04/21 08:59:32   Desc Main
                                  Document      Page 4 of 12



      M. Gretchen Silver ustpregion11.es.ecf@usdoj.gov,
       gretchen.silver@usdoj.gov;denise.delaurent@usdoj.gov
      Jean Soh jsoh@polsinelli.com, chicagodocketing@polsinelli.com
      Thomas W Toolis twt@jtlawllc.com, lld@jtlawllc.com;reception@jtlawllc.com
      Amanda J Wiese bankruptcy@hsbattys.com,
       bk4hsbm@gmail.com; hbm@ecf.courtdrive.com


By First Class Mail:

Sandra T. Rasnak, Esq.                        Thomas O’Neill
U.S. Trustee's Office                         5805 Rose Ave., Apt. 6
Suite 800                                     Countryside, IL 60525
219 S. Dearborn Street
Chicago, Illinois 60606
Adam Kiwior                                   Ainslee Lautenbach
11828 Brook Ct.                               10733 White Tail Run
Frankfort, IL 60423                           Orland Park, IL 60467
America Express Head Office                   Bill Biros
World Financial Center                        10941 S. Washtenaw
200 Vesey Street                              Chicago, IL 60655
New York, NY 10285
Bob & Pam Persak                              Bob Persak Sr.
13574 Cambridge Dr.                           13755 Golden Oak Dr.
Lemont, IL 60439                              Homer Glen, IL 60491
Bob Persak Sr.                                Chicago Housing Inc.
13574 Cambridge Dr.                           4615 Center Blvd., Apt. 1904
Lemont, IL 60439                              Long Island City, NY 11109
DAS Properties                                Dave Lautenbach
PO Box 9590                                   10733 White Tail Run
Naperville, IL 60567                          Orland Park, IL 60467
Dave Lewandowski                              Discover
10539 Misty Hill                              PO Box 15316
Orland Park, IL 60462                         Wilmington, DE 19850
Ellott Aronson                                Faith Baptist Church
250 West St., Apt. 9E                         1280 Armour Rd.
New York, NY 10013                            Bourbonnais, IL 60914
Finance of America                            Fund That Flip, Inc.
1011 Warrenville Road, Ste. 325               c/o Gingo Palumbo Law Group LLC
Lisle, IL 60532                               4700 Rockside Rd., Suite 440
                                              Independence, OH 44131


                                              2
 Case 18-17811         Doc 188   Filed 05/04/21 Entered 05/04/21 08:59:32     Desc Main
                                 Document      Page 5 of 12



Fund That Flip, Inc.                         Gary Davidson
79 Madison Ave                               13963 S. Bell Rd.
New York, NY 10016                           Homer Glen, IL 60491
Home Depot Credit Services                   Hope Lautenbach
PO Box 790328                                10733 White Tail Run
St. Louis, MO 63179                          Orland Park, IL 60467
James P. Mulder                              Jeannette Leavitt
13225 Birds Eye Ct.                          5730 S. Kenwood Ave.
Plainfield, IL 60585                         Chicago, IL 60637
Jeff Gallichio                               JoAnn Watze
23313 Sunburst Point                         4131 40th Av., S.
Frankfort, IL 60423                          Minneapolis, MN 55406
JoAnn Watze & Nancy Lutz                     Jonathan Lautenbach
4131 40th Ave., S.                           10733 White Tail Run
Minneapolis, MN 55406                        Orland Park, IL 60467
Ken Lautenbach II                            Kenneth Lauten III
10635 White Tail Run                         15112 W. 102nd Ave.
Orland Park, IL 60467                        Dyer, IN 46311
Laurence Lautenbach                          Lautenbach Family Trust
18411 S. 115th Ave.                          18410 S. 115 Ave.
Chicago, IL 60647                            Orland Park, IL 60467
Liangmo Yang                                 Liberty Mutual Insurance
20 Donatello Ct.                             c/o The Leviton Law Firm, Ltd.
Monmouth Junction, NJ 08852                  3 Golf Center, Ste. 361
                                             2550 W. Golf Road
                                             Rolling Meadows, IL 60008
Linda O’Neill                                Mary Wallace
c/o Kulerski Cornelison Law Firm             9401 Sproat Ave
1S 660 Midwest Av. #320                      Oak Lawn, IL 60453
Oakbrook Terrace, IL 60181
Meghan Mulvihill                             Menards
2445 Cherry Lane                             HSBC Retail Services
Northbrook, IL 60062                         3300 Ludington St.
                                             Escanaba, MI 49829
Paul Stanton                                 Pieter Lautenbach
157 W. Main St., Apt. 312                    10733 White Tail Run
Whitewater, WI 53190                         Orland Park, IL 60467
RealtyShares                                 Robert Anglea
525 Market St., Ste. 2800                    4742 N. 2250W Rd.
San Francisco, CA 94105                      Bourbonnais, IL 60914


                                             3
 Case 18-17811      Doc 188    Filed 05/04/21 Entered 05/04/21 08:59:32      Desc Main
                               Document      Page 6 of 12



Sam Marzo                                  Schilling Lumber
13551 Cambridge Dr.                        9901 W. 191st St.
Lemont, IL 60439                           Mokena, IL 60448
Scott Netterville                          Shannon E Bauer Aronson
c/o Faith Baptist Church                   250 West St., Apt. 9E
1280 Armor Rd.                             New York, NY 10013
Bourbonnais, IL 60914
Sherman Yang                               Stacy O’Neill
4615 Center Blvd., Apt. 1904               2925 E. Grange Ave.
Long Island City, NY 11109                 Cudahy, WI 53110
Steve Banaszek                             Trevell Lewis, Chi Muni-Lewis
14413 Rathfarn Dr.                         c/o Keil M. Larson
Homer Glen, IL 60491                       35 E. Wacker Drive, Ste. 650
                                           Chicago, IL 60601
Visa                                       William McDermott
USPS FCU                                   1161 Hickory Creek Dr.
PO Box 672051                              New Lenox, IL 60451
Dallas, TX 75267-2021
Wiedner & McAuliffe, Ltd.                  Nationstar Mortgage LLC d/b/a Mr. Cooper
1 N. Franklin St.                          RAS Crane LLC
Floor 19                                   10700 Abbotts Bridge Road, Suite 170
Chicago, IL 60606                          Duluth, GA 30097-8461
PRA Receivables Management, LLC            American Express National Bank
PO Box 41021                               c/o Becket and Lee LLP
Norfolk, VA 23541-1021                     PO Box 3001
                                           Malvern PA 19355-0701
Byline Bank                                Byline Bank
180 N. LaSalle St.                         Thomas Lombardo Esq
Suite 400                                  216 Higgins Rd
Chicago, IL 60601-2504                     Park Ridge, IL 60068-5706
Capital One Bank (USA), N.A.               Commonwealth Edison Company
PO Box 71083                               Bankruptcy Department
Charlotte, NC 28272-1083                   1919 Swift Drive
                                           Oakbrook, IL 60523-1502
Internal Revenue Service                   Discover Financial Services LLC
Centralized Insolvency Operations          PO Box 3025
PO Box 7346                                New Albany OH 43054-3025
Philadelphia, PA 19101-7346




                                           4
 Case 18-17811       Doc 188    Filed 05/04/21 Entered 05/04/21 08:59:32    Desc Main
                                Document      Page 7 of 12



Ferguson Enterprises, Inc.                  Finance of America Commercial LLC
Mark A. Kirkorsky, P.C.                     Polsinelli Pc Jean Soh
P.O. Box 25287                              150 North Riverside
Tempe, AZ 85285-5287                        Chicago, IL 60606-1598
JPMorgan Chase Bank, National Association   JoAnn Watzke
National Bankruptcy Department              181 Beeney Road SE
P.O. Box 29505 AZ1-1191                     Port Charlotte, FL 33952-9708
Phoenix, AZ 85038-9505
JoAnn Watzke and Nancy Lutz                 Joseph L. Whipple (#021391)
181 Beeney Road SE                          Mark A. Kirkorsky, P.C.
Port Charlotte, FL 33952-9708               P.O. Box 25287
                                            Tempe, AZ 85285-5287
Linda O’Neill                               Mary Wallace
1861 Black Road                             Frankfort Law Group
Joliet, IL 60435-3591                       10075 W Lincoln Highway
                                            Frankfort, IL 60423-1272
Mr. Cooper                                  Nationstar Mortgage LLC
8950 Cypress Waters Blvd.                   RAS Crane LLC
Coppell, TX 75019-4620                      10700 Abbotts Bridge Road
                                            Suite 170
                                            Duluth, GA 30097-8461
Nationstar Mortgage LLC d/b/a Mr. Cooper    PNC Bank, N.A.
ATTN: Bankruptcy Dept                       PO Box 94982
PO Box 619096                               Cleveland, OH 44101-4982
Dallas, TX 75261-9096
Ras Crane, LLC                              RE/Max 1st Service
Bankruptcy Department                       15637 S. 94th Ave.
10700 Abbott’s Bridge Road, Suite 1         Orland Park, IL 60462-4722
Duluth, GA 30097-8458
Robert Anglea                               Sam Marzo
4742 N. 2250W Rd.                           14623 Clover Lane
Bourbonnais, IL 60914-4261                  Homer Glen, IL 60491-6983
Schilling Lumber                            Synchrony Bank
9801 W. 191st St.                           c/o PRA Receivables Management, LLC
Mokena, IL 60448-8354                       PO Box 41021
                                            Norfolk VA 23541-1021
Bill Biros, Jr.                             David P Lloyd
Scannell & Associates, P.C.                 David P. Lloyd, Ltd.
9901 South Western Ave., Suite 100          615B S. LaGrange Rd.
Chicago, IL 60643-1800                      LaGrange, IL 60525-6864



                                            5
 Case 18-17811    Doc 188   Filed 05/04/21 Entered 05/04/21 08:59:32        Desc Main
                            Document      Page 8 of 12



Linda I O’Neill                         Patrick S Layng
4420 W. 87th Place                      Office of the U.S. Trustee, Region 11
Hometown, IL 60456-1008                 219 S Dearborn St
                                        Room 873
                                        Chicago, IL 60604-2027
Department of Treasury                  Schilling Brothers Lumber of Illinois, Inc.
Internal Revenue Service                8900 Wicker Ave.
230 S. Dearborn                         Saint John, IN 46373
Room 2600, M/S 5014CHI
Chicago, IL 60604




                                        6
 Case 18-17811        Doc 188     Filed 05/04/21 Entered 05/04/21 08:59:32             Desc Main
                                  Document      Page 9 of 12



                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


 In re:                                          )    Chapter 7
                                                 )
 THOMAS O’NEILL,                                 )    Case No. 18-17811
                        Debtor.                  )
                                                 )    Hon. A. Benjamin Goldgar
                                                 )
                                                 )    Hearing: June 7, 2021 at 9:30 a.m.

                     MOTION TO SELL PROPERTY OF THE ESTATE

          Catherine Steege, not individually but as chapter 7 trustee (the “Trustee”) for the

bankruptcy estate of Thomas O’Neill, moves for entry of an Order authorizing the Trustee to sell

a Rolex watch, pursuant to 11 U.S.C. § 363(b)(1), and states:

                                  JURISDICTION AND VENUE

          1.    This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334. This is

a core proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue is proper pursuant to 28 U.S.C.

§§ 1408 and 1409. The Trustee consents to the entry of a final order by this Court.

          2.    This Motion is made pursuant section 363 of title 11 of the United States Code

(the “Bankruptcy Code”) and Rule 6004 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”).

                                         BACKGROUND

          3.    On June 22, 2018, the Debtor filed a bankruptcy petition under chapter 11 of the

Bankruptcy Code. On January 22, 2019, the Court converted the case to one under chapter 7 and

thereafter, the United States Trustee for the Northern District of Illinois appointed the Trustee.

          4.    The Debtor’s bankruptcy estate includes a Rolex Datejust 16013 36mm steel and

gold wristwatch (serial no. 8594543) (the “Rolex”).
 Case 18-17811       Doc 188     Filed 05/04/21 Entered 05/04/21 08:59:32             Desc Main
                                 Document      Page 10 of 12



        5.     Razny Jewelers has offered to purchase the Rolex from the Trustee for a lump

sum cash payment of $1,500.00 (the “Purchase Price”). A copy of the offer is attached hereto as

Exhibit A. the sale will be “as is” “where is” without representations or warranties of any kind.

                                    RELIEF REQUESTED

        6.     The Trustee therefore requests authority to sell the Rolex free and clear of any

liens, claims, and encumbrances pursuant to 11 U.S.C. §363(b)(1) and (f) to: (a) Razny Jewelers

in exchange for the Purchase Price; or (b) any party that makes a higher offer before the hearing

on this Motion.

                                     BASIS FOR RELIEF

        7.     Section 363(b)(1) of the Bankruptcy Code provides that a trustee, “after notice

and a hearing, may use, sell or lease, other than in the ordinary course of business, property of

the estate.”

        8.     The sale of the Rolex should be authorized pursuant to section 363 of the

Bankruptcy Code because the sale is necessary to liquidate the assets of the estate and thus, there

is a sound business purpose for the sale. See e.g., Meyers v. Martin (In re Martin), 91 F.3d 389,

395 (3d Cir. 1996) (citing Fulton State Bank v. Schipper (In re Schipper), 933 F.2d 513, 515 (7th

Cir. 1991)); In re Abbotts Dairies of Pennsylvania, Inc., 788 F.2d 143 (3d Cir. 1986); Stephens

Indus., Inc. v. McClung, 789 F.2d 386, 390 (6th Cir. 1986); In re Lionel Corp., 722 F.2d 1063

(2d Cir. 1983); In re Titusville Country Club, 128 B.R. 396 (W.D. Pa. 1991); In re Delaware &

Hudson Railway Co., 124 B.R. 169, 176 (D. Del. 1991).




                                                 2
 Case 18-17811        Doc 188      Filed 05/04/21 Entered 05/04/21 08:59:32               Desc Main
                                   Document      Page 11 of 12



        9.      Section 363(f) of the Bankruptcy Code provides:

                        The trustee may sell property under subsection (b) or (c) of
                this section free and clear of any interest in such property of an
                entity other than the estate, only if –
                       (1) applicable nonbankruptcy law permits sale of such
                property free and clear of such interest;
                       (2) such entity consents;
                       (3) such interest is a lien and the price at which such
                property is to be sold is greater than the aggregate value of all liens
                on such property;
                       (4) such interest is in a bona fide dispute; or
                       (5) such entity could be compelled, in a legal or equitable
                proceeding, to accept a money satisfaction of such interest.

11 U.S.C. § 363(f).

        10.     There are no known entities asserting any claims or liens or interest in the Rolex.

Moreover, the Trustee believes that the Purchase Price represents a fair value for the Rolex given

its condition and her understanding of the market for comparable pre-owned watches.

                                              NOTICE

        11.     In accordance with Bankruptcy Rule 2002 and Bankruptcy Rule 6004, the Trustee

has provided more than twenty-one days’ notice of this Motion to the U.S. Trustee, the debtor,

and all creditors.




                                                   3
 Case 18-17811       Doc 188      Filed 05/04/21 Entered 05/04/21 08:59:32               Desc Main
                                  Document      Page 12 of 12



       WHEREFORE, the Trustee respectfully requests that the Court enter an Order,

substantially in the form attached hereto, (i) authorizing her to sell the Rolex to: (a) Razny

Jewelers in exchange for the Purchase Price; or (b) to any other party who submits a higher bid

before the hearing on this Motion; and (ii) granting such other relief as may be just.

                                                      Respectfully submitted,

                                                      CATHERINE STEEGE, not individually
                                                      but as Trustee for the bankruptcy estate of
                                                      THOMAS O’NEILL

                                                      BY:    /s/ Catherine Steege
                                                                     One of Her Attorneys
Catherine Steege (06183529)
Jenner & Block LLP
353 N. Clark Street
Chicago, IL 60654
PH: 312/923-2952
FAX: 312/840-7352

Dated: May 4, 2021




                                                 4
